

116 HR 7154 IH: Outpatient Therapy Modernization and Stabilization Act
U.S. House of Representatives
2020-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7154IN THE HOUSE OF REPRESENTATIVESJune 11, 2020Mr. Brendan F. Boyle of Pennsylvania (for himself, Mr. Buchanan, Mr. Michael F. Doyle of Pennsylvania, Mr. Pascrell, Mr. Soto, Mrs. Beatty, Ms. Sherrill, Ms. Blunt Rochester, and Mr. Rush) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to improve and ensure ongoing Medicare beneficiary access to outpatient therapy services, and for other purposes.1.Short titleThis Act may be cited as the Outpatient Therapy Modernization and Stabilization Act.2.Moderating annual Medicare reimbursement changes(a)Waiving certain rules with respect to implementation of adjustments of relative value units for evaluation and management codesSection 1848(c)(2) of the Social Security Act (42 U.S.C. 1395w–4(c)(2)) is amended—(1)in subparagraph (B)(ii)(II), by inserting after Subject to clauses (iv) and (v) the following: and subparagraph (P);(2)in subparagraph (F), in the matter preceding clause (i), by striking The and inserting Subject to subparagraph (P), the; and(3)by adding at the end the following new subparagraph:(P)Evaluation and management codesThe Secretary shall not apply subparagraph (B)(ii)(II) (relating to limitation on annual adjustments in relative values) or subparagraph (F) (relating to budget neutrality adjustments) with respect to the implementation of adjustments of relative value units for the evaluation and management codes described in the final rule published by the Secretary in the Federal Register on November 15, 2019 (84 Fed. Reg. 62568, 62847–62860), for 2021 and each subsequent year..(b)Increase in update factorParagraph (19) of section 1848(d) of the Social Security Act (42 U.S.C. 1395w–4(d)) is amended to read as follows:(19)Update for 2020 through 2025The update to the single conversion factor established in paragraph (1)(C) for 2020 and each subsequent year through 2025 shall be as follows:(A)For 2020, 0.0 percent.(B)For 2021, 1.0 percent.(C)For 2022 and 2023, 0.5 percent.(D)For 2024 and 2025, 0.0 percent..3.Helping outpatient providers through the COVID–19 pandemic(a)ClarificationThe third proviso of the third paragraph under the heading Office of the Secretary—Public Health and Social Services Emergency Fund in division B of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) is amended by inserting (including physicians, physical therapists, occupational therapists, speech language pathology therapists, audiologists, psychologists, social workers, and any other supplier enrolled through part B of the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.)) after Medicare or Medicaid enrolled suppliers.(b)Effective dateThe amendment made by subsection (a) shall take effect as if included in the enactment of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136).4.Making appropriate therapy services accessible through the Medicare telehealth program(a)Medicare beneficiary access to therapy services during national health emergencies(1)Permitting qualified therapists to provide Medicare telehealth therapy servicesNotwithstanding any other provision of law, with respect to Medicare telehealth therapy services furnished on or after March 1, 2020, with respect to an emergency period during 2020, a physical therapist, an occupational therapist, or a speech language pathologist who is enrolled under the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.), or a facility that is participating in such program, may furnish Medicare telehealth therapy services to Medicare beneficiaries during such emergency period under the same terms and conditions as Medicare telehealth services may be furnished by physicians or practitioners pursuant to the COVID–19 interim final rule.(2)DefinitionsIn this subsection:(A)COVID–19 interim final ruleThe term COVID–19 interim final rule means the interim final rule entitled Medicare and Medicaid Programs; Policy and Regulatory Revisions in Response to the COVID–19 Public Health Emergency and published in the Federal Register by the Centers for Medicare & Medicaid Services on April 6, 2020 (85 Fed. Reg. 19230 et seq.).(B)Emergency periodThe term emergency period means the COVID–19 emergency period (as described in subsection (g)(1)(B) of section 1135 of the Social Security Act (42 U.S.C. 1320b–5)) or any other subsequent emergency period during 2020 with respect to which an emergency declaration described in subsection (g)(1)(A) of such section is made.(C)FacilityThe term facility means an agency, clinic, facility, hospital, and entity described in section 1833(a)(8) of the Social Security Act (42 U.S.C.1395l(a)(8)) that furnishes Medicare telehealth therapy services.(D)Medicare telehealth therapy services definedThe term Medicare telehealth therapy services means services identified by HCPCS codes 92507–92508, 92521–92524, 92526, 92601–92604, 92607–92610, 92626–92627, 92630, 92633, 96105, 96125, 97110, 97112, 97116, 97129–97130, 97150–97158, 97161–97168, 97530, 97535, 97542, 97750, 97755, 97760, and 97761–97763 (and as subsequently modified by the Secretary of Health and Human Services), and which may be furnished to Medicare beneficiaries through telehealth under section 1834(m) of the Social Security Act (42 U.S.C. 1395m(m)) pursuant to the COVID–19 interim final rule.(E)Occupational therapistThe term occupational therapist means a qualified occupational therapist as that term is used in section 1861(g) of the Social Security Act (42 U.S.C. 1395x(g)).(F)Physical therapistThe term physical therapist means a qualified physical therapist as that term is used in section 1861(p) of the Social Security Act (42 U.S.C. 1395x(p)).(G)Speech language pathologistThe term speech language pathologist has the meaning given the term qualified speech-language pathologist in section 1861(ll)(4)(A) of the Social Security Act (42 U.S.C. 1395x(ll)(4)(A)).(3)ImplementationNotwithstanding any other provision of law, the Secretary of Health and Human Services may implement this subsection by program instruction or otherwise.(b)Services furnished beginning in 2021(1)In generalSection 1834(m) of the Social Security Act (42 U.S.C. 1395m(m)) is amended—(A)in paragraph (1)—(i)by striking or a practitioner (described in section 1842(b)(18)(C)) and inserting , a practitioner (as defined in paragraph (4)(E)), or a facility (as defined in paragraph (4)(G)); and(ii)by striking individual physician or practitioner and inserting individual physician, practitioner, or facility;(B)in paragraph (2)—(i)in subparagraph (A)—(I)by inserting after located at a distant site the following: , or a facility that is a distant site,; and(II)by striking such physician or practitioner and inserting such physician, practitioner, or facility; and(ii)in subparagraph (C), by striking as determined by the and inserting as determined by a;(C)in paragraph (3)(A)—(i)in the subparagraph heading, by striking Physician and practitioner and inserting Physician, practitioner, and facility; and (ii)by striking a physician or practitioner receiving payment and all that follows through the period and inserting a physician, practitioner, or facility receiving payment under this subsection to the same extent as they apply to physicians, practitioners, or facilities under such sections.; (D)in paragraph (4)—(i)in subparagraph (A), by inserting before the period the following: , or a facility that furnishes a telehealth service to an eligible telehealth individual via a telecommuniciations system; (ii)in subparagraph (E), by inserting before the period at the end the following: , and also includes, for purposes of this subsection, a physical therapist, an occupational therapist, and a speech-language pathologist;(iii)in subparagraph (F)(i)—(I)by striking and office psychiatry and inserting office psychiatry; and(II)by inserting before , and any additional the following: , therapy services (identified as of April 1, 2020, by HCPCS codes 92507–92508, 92521–92524, 92526, 92601–92604, 92607–92610, 92626–92627, 92630, 92633, 96105, 96125, 97110, 97112, 97116, 97129–97130, 97150–97158, 97161–97168, 97530, 97535, 97542, 97750, 97755, 97760, and 97761–97763 (and as subsequently modified by the Secretary)); and(iv)by adding at the end the following new subpragraph:(G)FacilityThe term facility means an agency, clinic, facility, hospital, and entity described in section 1833(a)(8) of the Social Security Act (42 U.S.C.1395l(a)(8)) that furnishes therapy services described in paragraph (4)(F)(i).; and(E)by adding at the end the following new paragraph:(9)Treatment of telehealth therapy servicesThe geographic requirements described in paragraph (4)(C)(i) shall not apply with respect to telehealth services that are therapy services described in paragraph (4)(F)(i)..(2)Effective dateThe amendments made by paragraph (1) shall take effect on the date of the enactment of this Act and apply to telehealth services furnished under the Medicare program on or after January 1, 2021.5.Reducing unnecessary paperwork in the delivery of therapy services(a)In generalSection 1835(a) of the Social Security Act (42 U.S.C. 1395n(a)) is amended by adding at the end the following new sentence: The requirement for review of a plan of care described in paragraphs (2)(C)(ii) and (2)(D)(ii) for outpatient physical therapy or outpatient occupational therapy services or speech-language pathology services, respectively, for an individual under the care of a physician shall be deemed to be met if either of the following is included in the individual’s medical record: an order for such outpatient physical therapy or outpatient occupational therapy services or speech-language pathology services, as the case may be, signed by a physician under whom the individual is receiving care; or a certification of the individual’s plan of care signed by a physician under whom the individual is receiving care..(b)Conforming amendmentSection 1861(p) of the Social Security Act (42 U.S.C. 1395x(p)) is amended by adding at the end the following new sentence: The requirement for review of a plan of care described in paragraph (2) for physical therapy services furnished to an individual under the care of a physician (as so defined) shall be deemed to be met if either of the following is included in the individual’s medical record: an order for such physical therapy services signed by a physician under whom the individual is receiving care; or a certification of the individual’s plan of care signed by a physician under whom the individual is receiving care..